 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10   GERALD MAY and JUDITH MAY, as                      Case No.: 3:18-cv-2632-CAB-(AGS)
     husband and wife,
11
                                      Plaintiffs,       ORDER GRANTING DEFENDANT
12                                                      LEAVE TO FILE A THIRD PARTY
     v.                                                 COMPLAINT
13
                                                        [Doc. No. 11]
     ALLSTATE INSURANCE COMPANY,
14
     et al.
15                                  Defendants.
16
17          Currently before the Court is Defendant Allstate Insurance Company’s (“Allstate”)
18   motion for Leave to File Third Party Complaint. [Doc. No. 11.] As of the date of this
19   order, Plaintiffs have not filed a response in opposition. The Court finds the motion
20   suitable for determination on the papers submitted and without oral argument in accordance
21   with Civil Local Rule 7.1(d)(1). For the following reasons, Defendant’s motion is granted.
22                                         Background
23         On October 18, 2018, Plaintiff brought suit in the Superior Court of the State of
24   California against Defendant Allstate Insurance Company (“Allstate”) asserting Breach of
25   Contract and Breach of Covenant of Good Faith and Fair Dealing [Doc. No. 1-2]. Plaintiffs
26   allege that on February 21, 2018, their primary residence (the Subject Property) was
27
28

                                                    1
                                                                            3:18-cv-2632-CAB-(AGS)
 1   damaged by sudden water intrusion that was covered under the Insurance Policy issued by
 2   Defendant, but that Defendant denied the claim. [Doc. No. 1 at ¶ 7.]
 3         Allstate now seeks leave to file a third party complaint against Mission Restoration
 4   and Express Dry, the contractors who performed the demolition and restoration work on
 5   the Subject Property. [Doc. No. 11-1 at 6.] Allstate contends that despite being asked on
 6   numerous occasions to stop removing and disposing of materials until after Allstate is
 7   notified of the loss and consulted regarding the proper response, Mission Restoration and
 8   Express Dry removed and disposed of evidence of water damage at the Subject Property
 9   before informing Allstate. [Id.] This disposal of evidence resulted in Allstate being unable
10   to properly investigate Plaintiffs’ claim, which, in turn, led to the denial of Plaintiffs’
11   insurance claim. [Id.]
12                                             Discussion
13         Federal Rule of Civil Procedure 14(a) provides for service of a third-party impleader
14   complaint upon a person not a party to the action who is or may be liable to [the original
15   defendant] for all or part of the claim against it. Defendant need not obtain leave of the
16   court to serve and file a third-party complaint, if is it filed within 10 days after defendant
17   serves its original answer to the complaint in the main action. Fed. R. Civ. P. 14(a)(1). In
18   all other circumstances, leave of the court to serve and file a third party complaint must be
19   sought by motion. Id.
20         The purpose of impleader is to promote judicial efficiency by eliminating the need
21   for the defendant to bring a separate action against the parties secondarily or derivatively
22   liable to the defendant on account of the plaintiff's claim. Southwest Admin., Inc. v. Rozay's
23   Transfer, 791 F.2d 769, 777 (9th Cir. 1986). The decision whether to permit a third party
24   claim under Rule 14 is left to the sound discretion of the trial court. Id. But since the rule
25   is designed to reduce multiplicity of litigation, it is construed liberally in favor of allowing
26   impleader. Lehman v. Revolution Portfolio L.L.C., 166 F.3d 389, 394 (1st Cir. 1999).
27         Here, Defendant’s reasons for filing a third-party complaint against Mission
28   Restoration and Express Dry meets the standard set forth in Federal Rule14(a) because

                                                    2
                                                                                3:18-cv-2632-CAB-(AGS)
 1   Allstate’s liability to the Mays is dependent on the outcome of Allstate’s counterclaim
 2   against Mission Restoration and Express Dry. Allstate may be entitled to equitable
 3   indemnity, contribution, and declaratory relief from Mission Restoration and Express Dry
 4   in proportion to their level of responsibility for plaintiffs’ damages. Moreover, Defendant
 5   has submitted its motion timely before the January 18, 2019, cutoff to join other parties.
 6   [See Doc. No. 10 at 1.] In addition, any prejudice to Plaintiffs by the addition of Mission
 7   Restoration and Express Dry is minimal, the claims arise from the same factual setting and
 8   involve the same witnesses and evidence, discovery has only just commenced, and the trial
 9   date in this case is set for December 9, 2019. Finally, such prejudice is greatly outweighed
10   by the judicial efficiency of having all of the claims regarding the Subject Project and
11   related insurance policy adjudicated in the same forum. Accordingly, Defendant’s motion
12   for leave to file a third party complaint is GRANTED.
13                                           Conclusion
14         For the reasons set forth above, the Court HEREBY ORDERS as follows:
15         1) Defendant’s motion for leave to file a third party complaint is GRANTED;
16         2) Defendant shall file the third party complaint no later than March 7, 2019, and
17            shall serve the complaint on the third party as expeditiously as possible;
18         3) Within three days of this order, the parties shall contact the chambers of
19            Magistrate Judge Andrew Schopler to schedule a status/case management
20            conference to discuss the need to extend discovery and reset pre-trial dates once
21            the third party has appeared in the action.
22         It is SO ORDERED.
23   Dated: February 14, 2019
24
25
26
27
28

                                                  3
                                                                             3:18-cv-2632-CAB-(AGS)
